Per Curiam,
January 3, 1910:
The court properly instructed the jury that the agreement under which the plaintiff claimed title to the machinery for which replevin was brought, was on its face a bailment. Whether at the time the agreement was entered into there was an understanding between the parties to it that there was a sale, and the agreement was intended to secure the price, and whether the agreement had been subsequently modified or superseded were questions properly submitted.
The judgment is affirmed.